Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2018

                                   No. 04-17-00335-CR

                                  Josiah David LEWIS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR9616
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Leave to File Amended Brief is GRANTED.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court